 
AMENDMENT NO. 1 TO THE
SERIES 1995-1 SUPPLEMENT


THIS AMENDMENT NO. 1  (this "Amendment") is made as of March 27, 1996, by and
among Navistar Financial Securities Corporation, a Delaware corporation
("NFSC"), Navistar Financial Corporation, a Delaware corporation ("NFC"), and
The Bank of New York, a New York banking corporation, as Master Trust Trustee
(the "Master Trust Trustee").


NFSC, as Seller, NFC, as Servicer, and the Master Trust Trustee are parties to a
Series 1995-1 Supplement (the "Series Supplement") dated as of June 8, 1995 to
the Pooling and Servicing Agreement dated as of June 8, 1995 among NFSC, as
Seller, NFC, as Servicer, the Master Trust Trustee and Chemical Bank, as 1990
Trust Trustee.  In order to ensure that the Master Trust Trustee has sufficient
funds to pay Monthly Interest to the Series 1995-1 Certificateholders, the
Seller, the Servicer and the Master Trust Trustee have agreed to amend the
Series Supplement in the manner set forth herein.  Capitalized terms used herein
but not otherwise defined have the meanings set forth in the Series Supplement.


1.           Amendment to Section 2.01.  Section 2.01 of the Series Supplement
is hereby amended by adding the following definitions immediately after the
definition of "Monthly Interest":


'"Monthly Interest Reserve Amount" shall mean, with respect to each Distribution
Date related to a Due Period commencing prior to the 1990 Trust Termination
Date, $300,000.


'"Monthly Interest Reserve Deposit Amount" shall mean, with respect to each
Distribution Date related to a Due Period commencing prior to the 1990 Trust
Termination Date, the excess, if any, of (a) the Monthly Interest Reserve Amount
for such Distribution Date over (b) the amount of funds on deposit in the Spread
Account on such Distribution Date.


2.           Amendment to Section 4.02.  Section 4.02(b)(i) of the Series
Supplement is hereby amended by adding the following sentence immediately prior
to the last sentence of such Section:


"Effective as of March __, 1996, the Seller shall cause $300,000 of its funds to
be deposited in the Spread Account."


3.           Amendment to Section
4.03.                                                                Section
4.03 of the Series Supplement is hereby amended as follows:


3.1           The paragraph heading to Section 4.03 is hereby deleted in its
entirety and replaced with the following:


"Applications of Class A-4 Investor Collections and 1990 Trust Excess Servicing
Amounts Prior to the 1990 Trust Termination Date"


E-366

--------------------------------------------------------------------------------


3.2           Clause (a) of Section 4.03 is hereby amended in its entirety and
replaced with the following:


"(a)           Class A-4 Investor Certificate Interest Collections.  On each
Distribution Date related to a Due Period commencing prior to the 1990 Trust
Termination Date, the Master Trust Trustee, acting in accordance with
instructions from the Servicer, shall apply Class A-4 Investor Certificate
Interest Collections for such Due Period and Investment Income for the related
Distribution Period in the following amounts and in the following order of
priority:
 
(i )           Monthly Interest.  An amount equal to Monthly Interest for the
related Distribution Period plus any Monthly Interest due with respect to any
prior Distribution Period not previously distributed to the Series 1995-1
Certificateholders on a prior Distribution Date, plus to the extent permitted by
law, interest at the Certificate Rate that has accrued on Monthly Interest that
was due pursuant to this clause (i) but was not previously distributed to the
Series 1995-1 Certificateholders on a prior Distribution Date shall be deposited
in the Distribution Account.


(ii)           Spread Account.  An amount equal to the Monthly Interest Reserve
Deposit Amount (as reduced by the amount of any deposit made pursuant to Section
4.03(c)) shall be deposited in the Spread Account.


(iii)           Negative Carry Reserve Fund Deposit Amount.   For any
Distribution Date related to a Due Period occurring during an Investment Period
or an Early Amortization Period, an amount equal to the Negative Carry Reserve
Fund Deposit Amount shall be deposited in the Negative Carry Reserve Fund.


(iv)           Allocation to Seller.  Any remaining Class A-4 Investor
Certificate Interest Collections for the related Due Period and Investment
Income for the related Distribution  Period shall be allocated and paid to the
Seller.


E-367

--------------------------------------------------------------------------------


If Class A-4 Investor Certificate Interest Collections for the related Due
Period and Investment Income for the related Distribution Period are not
sufficient to make all distributions required by Section 4.03(a)(i), the Master
Trust Trustee shall withdraw funds from the Spread Account to the extent of such
insufficiency and apply such funds in the same manner as Class A-4 Investor
Certificate Interest Collections pursuant to Section 4.03(a)(i).


If during any Investment Period or Early Amortization Period, Class A-4 Investor
Certificate Interest Collections for the related Due Period, Investment Income
for the related Distribution  Period  and amounts on deposit in the Spread
Account (after giving effect to deposits made pursuant to clause (ii) above and
Section 4.03(c)) are not sufficient to make all distributions required by
Section 4.03(a)(i), the Master Trust Trustee shall withdraw funds from the
Negative Carry Reserve Fund to the extent of such insufficiency and apply such
funds in the same manner as Class A-4 Investor Certificate Interest Collections
pursuant to Section 4.03(a)(i).  The Negative Carry Subordinated Amount shall be
reduced by the product of (i) the amount so applied and (ii) 1.00 plus the
Subordinated Percentage."
 
3.3           The following paragraph is added as a new paragraph (c) to Section
4.03:


(c)           Deposit in Spread Account.    On each Distribution Date related to
a Due Period commencing prior to the 1990 Trust Termination Date, the Master
Trust Trustee, acting in accordance with instructions from the Servicer, shall,
out of 1990 Trust Excess Servicing Amounts otherwise payable to the Seller on
the immediately preceding Transfer Date pursuant to Section 4.07 of the Pooling
and Servicing Agreement, deposit in the Spread Account an amount equal to the
Monthly Interest Reserve Deposit Amount (calculated before giving effect to
deposits made pursuant to clause (ii) of paragraph (a) above).


5.           Miscellaneous.  This Amendment shall be construed in accordance
with the internal laws of the State of Illinois, without reference to its
conflict of law provisions, except that the obligations, rights and remedies of
the Master Trust Trustee shall be determined in accordance with the internal
laws of the State of New York, without regard to conflict of law
provisions.  This Amendment may be executed in two or more counterparts, each of
which shall be an original, but all of which together constitute one and the
same instrument.  The provisions of this Amendment shall be deemed to be
incorporated in, and made a part of, the Series Supplement; and the Series
Supplement, as amended by this Amendment, shall be read, taken and construed as
one and the same instrument.  Promptly after the execution of this Amendment the
Master Trust Trustee shall furnish written notification of the substance of this
Amendment to each Series 1995-1 Certificateholder.


E-368

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Series 1995-1 Supplement to be duly executed by their respective officers as of
the date first written above.


NAVISTAR FINANCIAL SECURITIES CORPORATION
as Seller




By:  ______________________________________


Its:  ______________________________________


NAVISTAR FINANCIAL CORPORATION
as Servicer


By:  ______________________________________


Its:  ______________________________________


THE BANK OF NEW YORK
as Master Trust Trustee


By:  ______________________________________


Its:  ______________________________________





E-369

--------------------------------------------------------------------------------


